DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (U.S. Pub. 2010/0132874) in view of Murthy et al (U.S. Pat. 6,612,032)
Regarding claim 1, Anderson discloses a molded fluid ejection panel comprising 
At least one print head die (10), each print head die having a front surface and a back surface, the back surface comprising at least one fluid passage opening (Figures 2c, 4; Paragraphs 0024, 0028-0029, 0040)
A printed circuit board (204) having a cavity disposed therein (Paragraph 0028; Figures 2c, 4)
Anderson discloses using an adhesive to attach the print head die (10) to the substrate (Paragraph 0032)
Anderson does not expressly disclose a gap formed between sidewalls of the at least one print head die and sidewalls of the cavity, wherein encapsulant fills the gap between the sidewalls of the at least one print head die and the sidewalls of the cavity.  Murthy discloses attaching a die within a pocket of a substrate where a gap will be formed between the sidewalls and the die.  The gap will be filled and encapsulated with an adhesive (34) (Figure 5; Column 4, Lines 41-61)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate an adhesive and encapsulate the gap between the sidewalls and the print head die as taught by Murthy into the device of Anderson, for the purpose of securing the print head die
Regarding claim 2, wherein the cavity extends from a front side of the printed circuit board (204) to a back side of the printed circuit board (Figures 2c, 3-4)
Regarding claim 3, Anderson discloses the claimed invention except for clearly disclosing the print head die having a ratio of length to width of at least three.  It would have been an obvious matter of design choice to form the print head die having a ratio of length to width of at least three, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
At the time the invention was made it would have been obvious to form the print head die having a ratio of length to width of at least three within the device of Anderson as modified by Murthy, for the purpose of fitting a plurality of print head dies on a print head assembly 
	Regarding claim 5, wherein the front surface of the print head die is exposed at a front side of the printed circuit board (Figures 2c, 3-4)
Regarding claim 6, Murthy discloses attaching a die within a pocket of a substrate where a gap will be formed between the sidewalls and the die.  The gap will be filled and encapsulated with an adhesive (34) (Figure 5; Column 4, Lines 41-61).  Figure 5 discloses the encapsulant contacting just the side surfaces  such that the front and back surfaces will be exposed.
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate an adhesive and encapsulate the gap between the sidewalls and the print head die as taught by Murthy into the device of Anderson, for the purpose of securing the print head die
Regarding claim 7, wherein each print head die further comprises a manifold extending lengthwise along the print head die to deliver fluid to rows of chambers on either side of the manifold (Figures 2-3; Paragraph 0029)
Regarding claim 8, Anderson discloses at least one print head die comprises multiple print head die arranged end to end in rows (Figure 4)
	Regarding claim 9, wherein the rows extend along a width of a substrate (Figure 4)
Regarding claim 10, wherein print head die (10) in adjacent rows are staggered (Figure 4)
	Regarding claim 11, comprising a microelectromechanical system (MEMS) device embedded in the printed circuit board (Abstract; Paragraphs 0001, 0035)
	Regarding claim 12, Murthy discloses the encapsulant will have a concave shape as it bends or forms around the side of the print head die (Figure 5)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate an adhesive and encapsulate the gap between the sidewalls and the print head die as taught by Murthy into the device of Anderson, for the purpose of securing the print head die
	Regarding claim 13, wherein the print head die is a multi-layer print head die (Figures 2c, 4; Paragraphs 0024, 0028-0029)
	Regarding claim 14, a print head assembly comprising at least one print head, each print head comprising multiple molded print head die (10), each print head die having a front surface and a back surface, the back surface comprising at least one fluid passage opening (Figures 2c, 4; Paragraphs 0024, 0028-0029)
	A printed circuit board (204) having a cavity disposed therein (Paragraph 0028; Figures 2c, 4)
	An array of drop ejectors formed in the front surface of each print head die (Figure 4; Paragraph 0036)
	Anderson discloses using an adhesive to attach the print head die (10) to the substrate (Paragraph 0032)
Anderson does not expressly disclose a gap formed between sidewalls of the at least one print head die and sidewalls of the cavity, wherein encapsulant fills the gap between the sidewalls of the at least one print head die and the sidewalls of the cavity.  Murthy discloses attaching a die within a pocket of a substrate where a gap will be formed between the sidewalls and the die.  The gap will be filled and encapsulated with an adhesive (34) (Figure 5; Column 4, Lines 41-61)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate an adhesive and encapsulate the gap between the sidewalls and the print head die as taught by Murthy into the device of Anderson, for the purpose of securing the print head die
	Regarding claim 15, wherein the array of drop ejectors are formed in rows on each respective print head die (Figure 4; Paragraph 0036)
	Regarding claim 16, a manifold disposed between rows of drop ejectors to deliver fluid to ejection chambers on either side of the manifold, each ejection chamber corresponding to a drop ejector of the array (Figures 2-4; Paragraph 0029)
	Regarding claim 17, multiple passages to deliver fluid to the manifold (Figures 2-3; Paragraph 0029)
	Regarding claim 18, a fluid ejection system comprising a print head assembly comprising at least on print head, each print head comprising multiple molded print head die (10), each print head die having a front surface and a back surface, the back surface comprising at least one fluid passage opening (Figures 2c, 4; Paragraphs 0024, 0028-0029)
	A printed circuit board (204) having a cavity disposed therein (Paragraph 0028; Figures 2c, 4)
An array of drop ejectors formed in the front surface of each print head die (Figure 4; Paragraph 0036)
A fluid supply assembly to supply fluid to the print head assembly (Figures 2-3; Paragraph 0029)
A controller to control the print head assembly and the fluid supply assembly (Paragraph 0035; control is provided to the ejection head chips 10)
Anderson discloses using an adhesive to attach the print head die (10) to the substrate (Paragraph 0032)
Anderson does not expressly disclose a gap formed between sidewalls of the at least one print head die and sidewalls of the cavity, wherein encapsulant fills the gap between the sidewalls of the at least one print head die and the sidewalls of the cavity.  Murthy discloses attaching a die within a pocket of a substrate where a gap will be formed between the sidewalls and the die.  The gap will be filled and encapsulated with an adhesive (34) (Figure 5; Column 4, Lines 41-61)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate an adhesive and encapsulate the gap between the sidewalls and the print head die as taught by Murthy into the device of Anderson, for the purpose of securing the print head die
	Regarding claim 19, wherein the printed circuit board comprises a fluid feed slot to deliver fluid to fluid passages in the respective multiple molded print head die (Figures 2-3; Paragraph 0029)
	Regarding claim 20, wherein the printed circuit board is a multi-layer circuit board (Figures 2c, 4; Paragraphs 0024, 0028-0029)

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (U.S. Pub. 2010/0132874) as modified by Murthy et al (U.S. Pat. 6,612,032) and further in view of Joyner II et al (U.S. Pub. 2012/0133710)
Regarding claim 4, Joyner discloses the print head die (48) is less than 500 micrometers thick (Figure 4; Paragraph 0056)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Joyner into the device of Anderson as modified by Murthy, for the purpose of reducing deleterious effects of the print head chip module design on print quality (Paragraph 0012)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        October 20, 2022